Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-18-00386-CV

               Barry BROOKS, Heston C. King, Stefen Brooks, and Jesse Benavides,
                                        Appellants

                                                 v.

  EXCELLENCE MORTGAGE, LTD.; LATD-1, LLC; Grothues Financial, LTD.; Grothues
 Brothers Management I, LLC; Georgetown Mortgage, LLC dba Excellence Mortgage and also
d/b/a MG Mortgage; MG Building Materials LTD.; Grothues Brothers Management II, LLC; and
                                   Larry E. Grothues,
                                       Appellees

                     From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CI16915
                           Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

Delivered and Filed: October 3, 2018

DISMISSED

           Appellants Barry Brooks, Heston C. King, Stefen Douglas Brooks, and Jesse Rodriguez

Benavides filed a motion to dismiss this appeal. The motion states the parties have settled all

matters in dispute among them. Appellants certified they served the motion on Appellees;

Appellees have not filed any response to oppose the motion.
                                                                                   04-18-00386-CV


       Appellants’ motion to dismiss this appeal is granted; this appeal is dismissed. See TEX. R.

APP. P. 42.1(a)(2), 43.2(f); Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex.

App.—San Antonio 2001, no pet.) (en banc) (per curiam).

                                                PER CURIAM




                                              -2-